ON MOTION FOR SUMMARY REVERSAL
PER CURIAM.
Miguel L. Nevarez appeals a final judgment awarding attorney’s fees and costs in favor of Ann Friskney predicated on a proposal for settlement made by Friskney. In Nevarez v. Friskney, 817 So.2d 856 (Fla. 5th DCA 2002), this court reversed the final judgment entered in favor of Friskney and remanded the matter for the entry of a significantly reduced judgment. *993Based on that amended judgment, Frisk-ney is no longer the prevailing party under the proposal for settlement. Accordingly, we reverse the award of attorney’s fees. The award of costs is unaffected.
We remand this matter to the trial court for the entry of a corrected judgment deleting the award of attorney’s fees, but awarding the previously taxed costs.
REMANDED WITH INSTRUCTIONS.
HARRIS, PETERSON and ORFINGER, R.B., JJ., concur.